IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON


In re Dependency of:

L.R., a minor child,                             No. 73763-5-
                                                                                   en
                                                                                         a**
                       v.                                                                m

                                                                                         -T)     '"If,
                                                                                   I
                                                                                               5>    '
STATE OF WASHINGTON,                             DIVISION ONE                      -J    ^

DEPARTMENT OF SOCIAL AND
HEALTH SERVICES,
                                                                                          ski
                       Respondent,



LADONIA RAYFORD,                                 UNPUBLISHED OPINION



                       Appellant.
                                                 FILED: March 7. 2016

       Spearman, C.J. — LaDonia Rayford appeals an order terminating her parental

rights to her son, L.R. She contends the Department ofSocial and Health Services
(Department) failed to prove several statutory prerequisites to termination. We affirm.
                                      Pretrial History

       LaDonia is the biological mother of a son, L.R., born on March 26, 2010.

In April 2012, Child Protective Services (CPS) received a report of LaDonia walking
some distance ahead of two-year-old L.R. as he walked next to a busy street.

       In June 2012, the Department began providing LaDonia with family services,

including services relating to her parenting skills and L.R.'s safety and supervision.
No. 73763-5-1/2



        On August 10, 2012, the Department received a CPS referral indicating that L.R.

had arrived at daycare with rotten food in his diaper bag. At LaDonia's residence, CPS

and law enforcement personnel observed medications within L.R.'s reach and saw L.R.

holding one of her insulin syringes. They immediately removed L.R. from the home.

        Shortly thereafter, the Department learned that L.R. had significant hearing and

speech disorders that LaDonia had not recognized. The disorders, which resulted in

significant developmental delays, were subsequently corrected with surgeries.

        In September 2012, the court entered an agreed order of dependency.1 The

agreed factual bases for dependency included L.R.'s developmental delays and special

needs, LaDonia's neglect regarding L.R.'s safety and nutritional and medical needs, and

concerns about LaDonia's cognitive functioning.2 The dependency order required

LaDonia to engage in mental health counseling, medication management, parent

coaching, and a neuropsychological evaluation.

        In April 2013, Dr. Tatayana Shepel completed a neuropsychological evaluation of

LaDonia. Dr. Shepel observed impairment or low functioning in LaDonia's verbal and

visual attention, verbal problem solving, visual perception, fine motor skills, and the

ability to understand and follow verbal instructions. LaDonia showed moderate to severe

impairment on tasks requiring both visual and verbal attention, visual problem solving,

and memory function. Because of these deficits, Dr. Shepel believed LaDonia "may


        1A dependency order as to L.R.'s father was entered in February 2013. On July 11, 2014, the
court terminated the father's parental rights.

        2 Exhibit (Ex.) 1.
No. 73763-5-1/3



have difficulty understanding and following new instructions and in situations where

there are high demands of her concentration, she may have more problems functioning

and have difficulty thinking things through before doing them." Ex. 20 at 6. She also

could "have difficulties scheduling activities" and "making decisions." ]d_, Dr. Shepel

testified that it is likely she will "need more time to learn new material and will be slower

in gaining new skills." Id. at 7.

       LaDonia's responses to a personality assessment suggested she has "significant

thinking and concentration problems, accompanied by prominent hostility, resentment,

and suspiciousness." ]d. She also "may have limited social skills, with particular difficulty

in interpreting the normal nuances of interpersonal behavior that provide the meaning to

personal relationships." Id. at 8. Dr. Shepel concluded that, based on the personality

assessment profile, "Ms. Rayford is not a fit parent for her son; the stress of parenting

further exacerbates Ms. Rayford's personal, cognitive, and mental health deficits." ]d. at

12.


       Dr. Shepel diagnosed LaDonia with schizoaffective disorder, learning disorder,

and an inattentive form of attention deficit disorder. She concluded LaDonia suffers from

"chronic mental illness and personality traits" that require ongoing mental health

counseling and psychiatric services. Ex. 20 at 14. Dr. Shepel stated that, "[a]t this time

reunification of [L.R.]... is not recommended given Ms. Rayford's mental and

emotional instability, deficient decision-making and executive function, the severity and

chronicity of impairments in adaptive functioning, and high risk for abuse and neglect."

Id. at 14. Shepel recommended several services, including behavior therapy and a life
No. 73763-5-1/4



skills coach. She emphasized, however, that LaDonia's prognosis for "becoming a safe

and fit parent for [L.R.] is poor." Id. at 13.

        In March, 2014, the Department filed a petition to terminate LaDonia's parental

rights. Trial was originally set to begin in August 2014 but was repeatedly continued for

various reasons, including LaDonia's need for time to complete parent coaching

services. Trial commenced in June, 2015.3

                                              Trial Testimony

        Mental health counselor Carmela Martin testified that she was LaDonia's

parenting coach from December 2013 through February 2014. Martin testified that

LaDonia made significant improvement during that period. She stated in a report that

LaDonia "has the ability to effectively parent her son." Ex. 24 at 5. But she also

recommended additional coaching and testified that LaDonia was not yet ready for

unsupervised visits.

        In an April 24, 2015 report to LaDonia's caseworker, Lisa Sibrava, Martin stated:

        [Cognitive delays may or may not negatively affect her ability to parent.
        This information can be best provided by a psychologist or psychiatrist
        treating Ms. Rayford. In terms of her abilities to recognize threats to her
        son's safety, she may still need instruction/intervention as she has
        admitted that her own mental and emotional status can sometimes affect
        her parenting.4

Martin's "biggest concern" at that time was whether LaDonia could provide for L.R.'s

basic needs, such as clothing, food, housing, electricity, medical care, and educational


         3 In its final continuance order, the trial court stated, "unless mother is doing very well in new
service, it is extremely unlikely this case will be continued again." Clerk's Papers (CP) at 167.

        4 Ex. 28 at 2.
No. 73763-5-1/5



care. jd. She stated that while LaDonia "demonstrates a willingness to search for stable

employment, housing, and medical care, it remains questionable as to whether or not

she will be able to provide for herself and still maintain the ability to see to it that [L.R.]

will receive all of his necessary services." jd.

       Martin provided LaDonia with a second round of parent coaching and life skills

instruction beginning in March 2015. Martin did not know why it took over a year to start

the second referral. She testified that LaDonia completed only nine and a half of the

twelve hours provided in the second referral. Martin believed this was due, in part, to

LaDonia's health and family matters she needed to attend to.

       Martin testified that LaDonia has a strong bond with L.R. and made significant

strides in her parenting skills. But Martin still had safety concerns involving LaDonia's

medications being in plain sight on a kitchen island. Also, LaDonia's issues with

depression and anxiety seemed to be worse during the second referral. When asked if

LaDonia was ready to reunify with L.R. in 2015, Martin said she "didn't believe so at the

time." Verbatim Report of Proceedings (VRP) (6/30/15) at 191. Martin did think LaDonia

could parent with accommodations, such as in-home help with life skills and house

management. On cross-examination, Martin conceded that she was not aware of any

program "that comes into somebody's home all day every day for six months and helps

out. . . ."VRP at 210-11.

       Lisa Sibrava, LaDonia's caseworker since the spring of 2014, testified that she

knew of an in-home program similar to what Martin envisioned, but that program was

only available for imminent reunifications (i.e., within two weeks). Sibrava knew of no
No. 73763-5-1/6



similar service available to parents who were not within weeks of reunification. She

stated she would not refer a parent for such services if the parent had not yet reached

the level of unsupervised visits.

       Sibrava testified that LaDonia had received drug testing, chemical dependency

treatment, mental health counseling, parent coaching, a neuropsychological evaluation,

and dialectical behavioral therapy. Sibrava attempted to obtain services for day-to-day

acts of living through the Division of Developmental Disability Administration. Those

services could have included "everything from assisted living to housing supports to

twice-a-week check-ins [.]" VRP at 246. But the services were available only if there

was ample evidence that LaDonia had suffered developmental delays since her

childhood. Unfortunately, LaDonia "couldn't remember where, what State, who, where

she went to school, what doctor she saw, what medication she took. And without that

evidence, we couldn't move forward." VRP at 246. Sibrava also testified that LaDonia

failed to follow through with referrals for occupational supports and assistance with

medication management. And while her visits with L.R. went well, LaDonia lost several

visitation contracts due to missed visits. Sibrava explained that if a parent misses three

visits without giving 24-hour notice, the contract is cancelled.

       Sibrava doubted that LaDonia could care for L.R.'s daily needs, stating in part:

       We have a child with special needs and a mom who has pretty
       significant limitations. Would [L.R.]'s educational services be
       addressed? Because he has exceptional educational needs. Will his
       medical issues get addressed safely and quickly? Will she be able to
       identify risk? Will she be able to not only manage identifying risk to a
       typical five-year-old but to specifically her son who has exceptional
       need for supervision and care and medical assistance? Housing has
No. 73763-5-1/7



       been an issue. She was able to obtain housing, but then was told
       that she was going to lose it. She now has a short period of time
       where she has HEN - this is the Housing & Essential Needs
       Program -- back in place, but it's temporary, and she has no real. ..
       plan of what's going to happen when she loses her housing again
       that I'm aware of.
              Her lights were recently turned off, her electricity. She
       reported to me that her brother was able to pay for that to get it [sic]
       back on, but there's still money that's owed. All of the typical things
       that you have to do to be able to support a child, she's expressed
       having a lot of difficulty doing those things.5

LaDonia told Sibrava "on multiple occasions that she would love it if she could have

[L.R.] return home, but that the current foster parents would still be her support system

and help her to parent despite [Sibrava] explaining to her that that's not. . . really an

option." VRP at 252.

       Sibrava testified that there had been no rush to judgment in LaDonia's

termination. She noted that the original trial date had been continued for about a year in

order to give LaDonia "time to continue to try to do all of the services that the psych eval

had recommended, to give her the opportunity to complete everything that she needed

to ... be able to say she's really had the chance." VRP at 242. When asked if six more

months of services would change LaDonia's fitness to parent, Sibrava said:

       I think that in this situation there is not a service that's available
       that's going to remedy the limitations that this mother has. It's not for
       her lack of desire or her lack of effort or her connection with her
       child, it's just due to the limitations that are organic, that we can't fix
       with a service. VRP at 256.




 RP 249-50.
No. 73763-5-1/8



       Sibrava testified that L.R. "would be at risk" if returned to LaDonia's care. She

had not seen significant improvement in LaDonia's ability to meet L.R.'s needs:

       [S]he's struggling to just get through these services that she has to do
       over such a long period of time with different people assisting her... ,
       she's not been able to do that, then to add the stress of 24-hour
       parenting and all of the things that come along with a child with special
       needs, that's really concerning because he's going to have a lot of
       appointments, especially starting school. VRP at 268

Sibrava conceded that there had been a six-month gap between the two parent

coaching referrals and explained that the delay was due to difficulty getting funding.

       Sibrava testified that L.R. is adoptable and needs permanence and stability. And

because of his hearing, speech, and learning issues, he also needs more than usual

supervision and academic support. Although it was a difficult decision, she believed

that termination was in L.R.'s best interest.

       Hope Drummond, a program manager at Alliance of People with Disabilities

(APD), testified that APD provides services, including independent living skills training,

for people with disabilities. Drummond testified that LaDonia had requested in-home

assistance, and that APD would need to refer her request to another provider.

Drummond, however, was unaware of any agency that could provide the daily, in-home

assistance at public expense. While Drummond at one point suggested that APD might

be able to provide the in-home services without a referral, she was unsure whether APD

had "the right qualification, the right certification, and if we need to be certified then we

need to know that       " VRP at 332.




                                                8
No. 73763-5-1/9



       Drew Duplantis, a health care manager for Downtown Emergency Service Center

(DESC), testified that LaDonia was referred to DESC for a weekly mental health group

in September 2014. LaDonia did not complete the program and stopped attending in

February 2015. Duplantis testified that LaDonia made no progress in her treatment

plan. She failed to appear for appointments with a DESC psychiatrist and a follow up

appointment with an employment specialist. Duplantis testified that there had been four

months of group meetings available since LaDonia stopped attending them.

       Philip Rourke, the court appointed special advocate assigned to L.R., testified

that he attended some of LaDonia's visits with L.R. and that she clearly benefitted from

her parenting classes. Like other witnesses who observed the two together, Rourke

testified that LaDonia and L.R. had a strong, affectionate bond. Rourke, however, did

not believe it was in L.R.'s best interest to give LaDonia another six months to

participate in services. He testified that L.R. is bonded with his foster family and has

prospects for adoption. He had not seen as much progress from LaDonia in recent

months and doubted that another six months would make any difference. When asked

about LaDonia's request for another six months to a year of in-home services, Rourke

said that he knew of no such services and that, in any event, the requested services

were mainly assistance with concrete household "tasks that are still [going to be] there

at the end of the [services]." VRP at 136.

       Rourke reluctantly recommended termination, stating:

       [S]he has, I think, put a lot into trying to improve her parenting skills.
       She's a delightful person and she has a great relationship with her son.
       And in the current framework, they're doing very well together. I just
No. 73763-5-1/10


      have questions about whether it would be possible for that relationship to
      continue with the same quality if she were a full-time mom.



      [W] have heard about her health problems, which I think are continuing
      and significant, that make some days really hard days to get up and be
      active. She had some difficulties maintaining her home to the condition
      that she'd like it to be. And she has continuing mental health issues that
      are only partially addressed.



      I'm thinking about in particular the problem with depression that she
      mentioned for which she's being medicated but has not pursued other
      modes of therapy, and I think pretty clearly continues to suffer from that
      problem.



      I just think for somebody in her condition right now with her experience
      that it is asking a lot to be a full-time parent, to take care of an active
      young person and to work through the issues that she has at the same
      time. And I think that sometimes it's hard for her - it would be hard for
      her to keep her attention on what [L.R.] needs as much as she would
      want to.




      I think she's in a better position to keep him safe today than she was two
      and a half years ago, but I'm still concerned and reflect some of the
      concerns that Dr. Shepel stated in her report.



      I think it's perhaps as much as anything attention to the detail of
      childcare, of knowing where he is and what he's doing at almost any
      given point in time, which I think at his age is less necessary than at two,
      but it's still necessary.




                                            10
No. 73763-5-1/11



       I think I have some concerns about his safety. I have some concerns
       about attending to his continuing needs on a regular, ongoing basis. I
       have no concerns about her wish to do so, but I'm not yet convinced that
       she's ready to have her full time and attention available for [L.R.].



      [F]or me the ultimate in this situation is an open adoption, and I believe
      that [L.R.] has a really excellent relationship both with his mother and
      with his foster parents and that we really should recognize that this child
      has three parents right at the moment and that we need to be creative
       and come up with a way for that to continue.6

       LaDonia testified that she had taken steps, including using a biohazard box, to

see that L.R. did not have access to her insulin syringes. She conceded she had missed

some visits and lost some visitation contracts. She testified, however, that there had

been no more problems since she moved closer to L.R. She also conceded that she

stopped going to mental health counseling but claimed that was due to a lack of

insurance coverage. The court did not find this explanation credible.

       LaDonia also testified that she recently started counseling again and was

attempting to get in-home assistance from several sources. She believed she needed

"six months to a year" of in-home services before she would be ready to care for L.R.

full time. VRP at 44. She envisioned the service providing assistance with furniture,

clothes, toys, groceries and laundry.




       6 VRP at 125-29.




                                            11
No. 73763-5-1/12



       The court granted the petition for termination and entered the following pertinent

findings of fact and conclusions of law:7

       2.5 The dispositional order provided for the mother to cooperate with the
       establishment of paternity, complete a neuropsychological evaluation and
       follow any recommendations, participate in mental health counseling and
       medication management and participate in parent coaching.

       2.6 All services ordered under RCW 13.34.136 have been expressly and
       understandably offered or provided and all necessary services,
       reasonably available, capable of correcting the parental deficiencies
       within the foreseeable future have been expressly and understandably
       offered or provided.

       2.7 The mother has been referred in person and in writing to various
       agencies for
       mental health counseling and medication management services.

        2.8 Although available and offered, the mother has not engaged in
        medication
        management through Community Psychiatric Clinic or the Downtown
        Emergency Service Center (DESC).

       2.9 The mother has engaged in some sessions of Dialectical Behavior
       Therapy (DBT) at DESC. She stopped attending this treatment on
       February 20, 2015 and although DESC has attempted to contact her and
       DCFS Social Worker Lisa Sibrava has spoken to her and informed her to
       continue, she has not done so.

        2.10 The court does not find the mother's testimony that she was
        terminated from CPC or DESC because of insurance problems to be
        credible.


        2.11 DCFS has arranged for and the mother has participated in one on
        one Parent Coaching from Carmela Martin. This service has benefitted
        the mother who was able to improve her parenting skills significantly. A
        second round of parenting coaching, aimed to address her life skills was
        started but not completed by the mother. It was started in March of 2015,



        7 On appeal, LaDonia challenges findings of fact 2.13, 2.15, 2.16, 2.20, 2.24, 2.27-2.29, 2.31,
2.32 and conclusions of law 3.2 and 3.3.



                                                    12
No. 73763-5-1/13


      the last day of service was April 23. The mother completed 9.5 hours of
      the 15 hours that had been authorized.

      2.12 Ms. Martin has indicated that the mother has difficulty managing her
      day-to-day life and activities. She further states in terms of long-term
      investment in [L.R.]'s emotional development, the mother would need
      more intervention in order to continue to understand how to best provide
      for [L.R.]. In terms of her abilities to recognize threats to her son's safety,
      she still needs instruction / intervention as she has admitted that her own
      mental and emotional status can sometimes affect her parenting. For
      example, during the second referral, Ms. Martin discussed with the
      mother, at least twice, the need to keep medication in a lock-box and not
      on the counter. A lock box had been provided to Ms. Martin prior to the
      filing of the dependency process by the Family Preservation worker.
      Nonetheless, the mother, by the end of the service, had not corrected this
      problem.

      2.13 Ms. Martin does not believe the mother is able to parent
      independently and would not yet recommend unsupervised visits. She
      does believe that the mother and [L.R.] have a loving bond.

      2.14 The mother believes she needs at least 6 months of working with
      either a Family Preservation Service (FPS) specialist or an "in-home"
      person who would help her with "cleaning, laundry and staying organized"
      before she would be in a position to parent [L.R.] on her own. The mother
      believes she would need this person to come daily and spend the day
      assisting her.

      2.15 There is no evidence that a service of an "in-home" person, such as
      that described by the mother is available in this community at public
      expense.


      2.16 The mother has worked with the Alliance of People with Disabilities
      since 2009, but that agency has not assessed her for disabilities nor
      visited the mother in her home. To date they have not provided in-home
      services. It is unclear to the court whether, in fact, this agency simply
      refers clients to appropriate services in the community or provides the
      services directly.

      2.17 From the initial Department involvement with the mother, social
      workers and service providers expressed concerns about the mother's
      cognitive functioning and seeming inability to process and retain
      information. In order to address this, the mother was referred to Dr.



                                             13
No. 73763-5-1/14



      Tatyana Shepel for a neuropsychological evaluation in November 2012.
      This evaluation was completed April 20, 2013. Testing results found
      significant neuropsychological deficits that might prevent her from
      learning, retaining and applying new skills. Dr. Shepel noted that the
      mother's test results show similarity to someone with frontal lobe system
      dysfunction, meaning she has difficulty with self-monitoring, concept
      formation and cognitive flexibility. She struggles with tracking of
      information, sequencing steps and responding appropriately to changes in
      her environment. The mother's decision making is impaired and she fails to
      see the consequences of her choices. Dr. Shepel diagnosed the mother with
      schizoaffective disorder based upon her paranoid delusions, transient
      auditory hallucinations, hyper vigilance, social isolation and inappropriate
      social interactions. In addition, she noted the mother has a learning disorder
      and ADHD (per history).

      2.18 Dr. Shepel made recommendations for services for the mother to
      increase her own safety and stability, including:
             • Her level of overall neurocognitive abilities suggests she will need a
      supervised living environment.
             • Services should be offered in one on one format when possible.
             • She has chronic mental illnesses and personality traits that need to
      be monitored and addressed in ongoing therapy and psychiatric services.
             • Ongoing case management assistance with mental health services,
      housing and medical care.
             • DBT group therapy to learn methods to control impulsive behavior
      and abstain from self-damaging behaviors.
             • Random UAs
           • Life Skills coach to help with organizational skills, budgeting, task
      management, and home chores.
           • Domestic violence program to develop safe boundaries.

      2.19 Reunification was not recommended by Dr. Shepel based upon "the
      chronicity and the severity of Ms. Rayford's overall neurocognitive, mental
      health, personal, social, and occupational impairments." Dr. Shepel noted
      she is not a fit parent and "the stress of parenting further exacerbates Ms.
      Rayford's personal, cognitive and mental health deficits." Dr. Shepel noted
      the mother struggles with taking care of her own needs and she most likely
      will not be able to take care of some basic needs of her son.

      2.20 Although the mother requested a second neuro-psych evaluation, there
      is no basis for finding that such service would be necessary or appropriate.
      She has not completed the individual counseling, medication management
      and DBT services recommended in the first evaluation, so there is no reason




                                             14
No. 73763-5-1/15



      to believe a second evaluation would lead to a different result, particularly
      given the nature and long-term existence of her issues.

      2.21 In late 2013, the mother agreed to engage in urinalysis testing. She was
      referred to Sterling Reference Labs. The mother completed this service
      successfully. There is no reason to believe the mother has a current
      substance abuse issue.

      2.22 Throughout the Department's involvement with this family, assigned
      social workers have met with and provided the mother with numerous verbal
      and written service referrals to providers for mental health assessment and
      treatment, domestic violence victim advocacy, drug and alcohol evaluation,
      urinalysis testing, parenting classes and housing resources. The mother has
      also been provided with transportation assistance including bus tickets and
      an Orca card.


      2.23 After removal from his mother's care, [L.R.] had several evaluations
      for his hearing and speech. The Department arranged for [L.R.] to have
      necessary medical procedures including a surgery for ear tube placement
      and another to address his ankyloglossia (being tongue tied). Both
      conditions greatly interfered with [L.R.]'s speech development. The
      mother was unaware of any concerns. He had been fitted with hearing
      aids, but recent testing has shown that his hearing has improved to the
      near normal levels and he no longer uses the hearing aids. [L.R.]
      receives ongoing speech therapy. He remains behind same-age peers;
      however, he is rapidly increasing his speech and language skills with
      continued services and consistent care at home.


      2.24 [L.R.] has been out of the mother's care for over two and a half
      years. Although she made some progress during the first part of the
      dependency, she has plateaued and made no real progress in over a
      year. The mother's chronic and severe cognitive deficits and mental
      health concerns make it difficult for her to take care of her own basic
      needs. She is unable to protect [L.R.] and keep him safe.

      2.25 Although the court recognizes that it takes extraordinary effort for
      the mother to attend visits (three buses to get to the visitation and four to
      get home), it is of concern to the court that the mother has lost at least
      three visitation contracts because of missed visits. Her visits in the past
      few months had been much more consistent, however, the contract was
      again recently cancelled because of missed visits. Even acknowledging
      that the mother has health and family concerns that are challenging, it is
      very significant that she could not make visitations with [L.R.] a higher



                                             15
No. 73763-5-1/16


      priority. The mother gave inconsistent explanations for her recent
      visitation problems.

      2.26 DGFS has attempted to tailor offered services to accommodate Ms.
      Rayford's specific deficiencies and delays, including the services
      contained in the disposition order and those recommended by Dr. Shepel

      2.27 There is little likelihood that conditions will be remedied so that the
      child can be returned to the mother in the near future.

      2.28 Continuation of the parent and child relationship clearly diminishes
      the child's prospects for early integration into a stable and permanent
      home.


      2.29 [L.R.] is both adoptable and has prospects for adoption. He would
      be at risk if placed in the mother's care at this time.

      2.31 The child's mother is unfit to parent this child.

      2.32 Termination of the parent-child relationship between the child and the
      mother is in the child's best interest, even recognizing the close bond that
      exists between the mother and [L.R.]. [L.R.]'s need for permanency cannot
      be achieved without termination, and this need far outweighs consideration
      of their existing bond.


      III. Conclusions of Law

      3.2 Termination of the parent-child relationship between the above-named
      minor child and the mother is in the child's best interest.

      3.3 The foregoing findings of fact and the allegations of RCW 13.34.180 and
      .190 have been proven by clear, cogent and convincing evidence unless
      otherwise noted.


LaDonia appeals.

                                         DECISION

      Parental rights are a fundamental liberty interest protected by the United States

Constitution. Santosky v. Kramer, 455 U.S. 745, 753, 102 S. Ct. 1388, 71 L .Ed. 2d 599




                                              16
No. 73763-5-1/17



(1982). To terminate parental rights, the State must satisfy a two-step test. First, it must

prove the following statutory elements by clear, cogent, and convincing evidence8:

       (a) That the child has been found to be a dependent child;

       (b) That the court has entered a dispositional order pursuant to RCW 13.34.130;

       (c) That the child has been removed or will, at the time of the hearing, have been
       removed from the custody of the parent for a period of at least six months
       pursuant to a finding of dependency;

       (d) That the services ordered under RCW 13.34.136 have been expressly and
       understandably offered or provided and all necessary services, reasonably
       available, capable of correcting the parental deficiencies within the foreseeable
       future have been expressly and understandably offered or provided;

       (e) That there is little likelihood that conditions will be remedied so that the child
       can be returned to the parent in the near future . . .;

       (f) That the continuation of the parent and child relationship clearly diminishes the
       child's prospects for early integration into a stable and permanent home.

RCW 13.34.180(1). Ifthe trial court finds that the State has met its burden under RCW

13.34.180, it may terminate parental rights if it also finds by a preponderance of the

evidence that termination is in the "best interests" of the child. RCW 13.38.040(2). On

review, unchallenged findings of fact are considered verities. In re Interest of J.F., 109

Wn. App. 718, 722, 37 P.3d 1227 (2001). Challenged findings will be upheld "[i]f there is

substantial evidence which the lower court could reasonably have found to be clear,

cogent and convincing . . . ." In re the Welfare of Aschauer, 93 Wn.2d 689, 695, 611

P.2d 1245(1980).




       8"Clear, cogent and convincing" means highly probable. In re Welfare of M.R.H., 145 Wn.App.
10,24, 188 P.3d 510 (2008).


                                                 17
No. 73763-5-1/18



       LaDonia contends the Department failed to prove elements (e) and (f) above by

clear, cogent, and convincing evidence. We disagree.

Likelihood That Conditions Will Be Remedied in the Near Future


       RCW 13.34.180(1 )(e) requires the Department to prove that "there is little

likelihood that conditions will be remedied so that the child can be returned to the parent

in the near future." LaDonia contends the Department did not satisfy this requirement.

Relying primarily on the testimony of Carmela Martin, LaDonia argues that her parenting

"had improved significantly," that such improvement undermined "the court's adoption of

Dr. Shepel's generally poor prognosis for improvement," and that she "could eventually

parent full-time, provided that certain accommodations were in place." Brief of Appellant

at 16-17. These arguments ignore the rule that this court defers to the trier of fact on

matters involving conflicting testimony, credibility, and the weight or persuasiveness of

the evidence.9 They also ignore important portions of Martin's testimony and the court's

findings.

       While Martin did testify, and the court found, that parent coaching improved

LaDonia's parenting skills "significantly,"10 there was evidence that most of the

improvement occurred during the first of two coaching referrals and that her

improvement had plateaued. More importantly, parenting skills were just one of several

deficiencies undermining LaDonia's parental fitness. For example, Martin herself



       9 State v. Camarillo, 115 Wn.2d 60, 71, 794 P.2d 850 (1990).

       10 Finding of fact 2.11. CP at 252-53.



                                                18
No. 73763-5-1/19



recognized the importance of LaDonia's cognitive difficulties, noting that they "may or

may not negatively affect her ability to parent" and that "[t]his information can be best

provided by a psychologist or psychiatrist." Ex. at 28. That information was, in fact,

provided by Dr. Shepel and adopted by the court in the unchallenged findings.

       As previously noted, Dr. Shepel concluded that LaDonia's "decision making is

impaired," that "she fails to see the consequences of her choices," and that she suffers

from "schizoaffective disorder based upon her paranoid delusions, transient auditory

hallucinations, hyper vigilance, social isolation and inappropriate social interactions." Ex.

at 20. Dr. Shepel further concluded that LaDonia could not parent L.R. given "the

chronicity and the severity of Ms. Rayford's overall neurocognitive, mental health,

personal, social, and occupational impairments." Dr. Shepel noted that LaDonia

"struggles with taking care of her own needs and she most likely will not be able to take

care of some basic needs of her son." CP at 253-54.

       In addition, Martin testified that LaDonia's issues with depression and anxiety

seemed to worsen during the second referral for parent coaching. And despite noting

LaDonia's improvement with parenting skills, even Martin did not think she was ready to

reunify with L.R. While Martin thought she could parent L.R. with accommodations such

as in-home help, she did not indicate when or whether LaDonia would be able to parent

without such accommodations. Nor did she know of a service that could provide the in-

home accommodations LaDonia required.

       Even assuming LaDonia could improve and eventually parent L.R. without

accommodations, she fails to address the court's finding under RCW 13.34.180(1 )(e)


                                             19
No. 73763-5-1/20



that there is little likelihood her conditions "will be remedied ... in the near future."

(Emphasis added). Findings of fact 2.27, CP at 253-54. RCW 13.34.180(1)(e) is

concerned with the correction, not just the improvement, of parental deficiencies, and

the correction must occur "in the near future." In re Dependency of DA, 124 Wn. App.

644, 656, 102 P.3d 847 (2004). What constitutes "'the near future'" depends on the

child's age and placement circumstances. In re Welfare of C.B., 134 Wn.App. 942, 954,

143 P.3d 846 (2006) (quoting InreT.L.G., 126 Wn. App. 181, 108 P.3d 156 (2005)).The

"near future" is a short period of time for a child, like L.R., who is in foster care and in

need of a permanent placement, jd.; See In re Dependency of T.R.. 108 Wn. App. 149,

164-66, 29 P.3d 1275 (2001) (one year is well beyond the foreseeable or near future for

six-year-old child). Thus, "what is perhaps eventually possible for the parent must yield

to the child's present need for stability and permanence." T.R., 108 Wn. App. at 166.

       LaDonia points to nothing in the record demonstrating that she could remedy her

parental deficiencies in L.R.'s near future. In fact, there is clear and convincing

evidence to the contrary. LaDonia's caseworker and Dr. Shepel regarded her cognitive

deficits as organic and essentially irremediable. The CASA also did not believe

additional services would remedy LaDonia's deficiencies in the near future. The fact

that LaDonia still did not have unsupervised visitation despite three years of services

strongly indicated that any future progress toward reunification would be extremely

slow. In short, LaDonia's chronic cognitive deficits and mental health concerns,11



       11 Findings of Fact 2.24, CP at 255.


                                               20
No. 73763-5-1/21



together with L.R.'s special needs, young age, and adoptability support the court's

finding that LaDonia's parental deficiencies could not be remedied in the near future.12

Diminishing Prospects for Early Integration Into a Permanent Home

       LaDonia next contends the Department failed to prove "[t]hat the continuation of

the parent and child relationship clearly diminishes the child's prospects for early

integration into a stable and permanent home" as required by RCW 13.34.180(1 )(f).

Subsection (f) is chiefly concerned "with the continued effect of the legal relationship

between parent and child, as an obstacle to adoption; it is especially a concern where

children have potential adoption resources." In re Dependency of A.C., 123 Wn. App.

244, 250, 98 P.3d 89 (2004). The subsection also emphasizes a limited time frame for

establishing permanency for a child by use of the phrase "early integration" into a stable

and permanent home. Here, clear and convincing evidence supports the court's

findings that L.R. has prospects for adoption, that he needs permanency, and that his

prospects for early integration into a permanent home are diminished by continuing the

parent/child relationship.



       12 In re Welfare of C.B., 134 Wn.App. 942, 953, 143 P.3d 846 (2006), cited by LaDonia,
is distinguishable. In C.B., the mother, whose primary deficiency related to drug use, completed
her chemical dependency programs and presented evidence from her counselors and friends
that her prognosis was good and that she was a different person. Even the State conceded that
the mother had completed all drug treatment programs, and the trial court found that she "would
likely improve." Her only outstanding service was anger management, which she was scheduled
to begin shortly after the termination hearing. She would be completely done with services in
four months. The appellate court reversed an order terminating the mother's rights, holding that
the Department failed to prove there was little likelihood her conditions could not be remedied in
the near future. The record in this case is substantially different. LaDonia had not completed all
services at the time of termination, had plateaued after initial progress with parenting skills,
suffered from severe and chronic cognitive deficiencies, had ongoing mental health concerns,
had not achieved unsupervised visitation, and had a school age child with special needs.


                                                21
No. 73763-5-1/22



       Finally, LaDonia contends the Department did not carry its burden under RCW

13.34.190 of proving by a preponderance of the evidence that termination was in L.R.'s

best interest. In re Welfare of S.V.B., 75 Wn. App. 762, 775-76, 880 P.2d 80 (1994)

(best interest element must be proven by a preponderance of the evidence). LaDonia

contends the State failed to carry its burden because it failed to satisfy RCW

13.34.180(1 )(e) and (f). But as discussed above, we conclude the Department carried

its burden under RCW 13.34.180(1). LaDonia also points out that "the CASA was

hesitant to recommend termination based on the loving relationship between Rayford

and her son." Br. of Appellant at 19. But while termination was clearly a difficult

decision for all concerned, the consensus, which included the CASA, was that

termination was in L.R.'s best interest. The Department carried its burden.

       Affirmed.




                                               f               -y-




WE CONCUR:



                                                    ^OJ^CT-




                                            22